DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-10 is/are pending.  

Claim Objections
Claims 1, 4, and 6-7 are objected to because of the following informalities:  
Claim 1, line 34, recites “the base member”, which should be “the discrete base member”, since that phrase is used throughout the claims.  
Claim 1, line 57, recites “its said”, which should be either “its” or “said”.
Claims 4 and 6-7 each recites “the said”, which should be either “the” or “said”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 19 and 40, recites “distance vision”.  It is unclear if this is the same or a different instance of this feature than that introduced earlier in the claim(s).  For purposes of examination the Examiner notes this limitation is being interpreted as “the distance vision”.
Claim 1, lines 21 and 47, recites “near vision”.  It is unclear if this is the same or a different instance of this feature than that introduced earlier in the claim(s).  For 
Claim 1, line 31, recites “the same refractive index”.  It is unclear if the features recited are the same as each other or each the same as some unclaimed feature(s).  For purposes of examination this language is considered “the same refractive index as each other”.
Claim 1, line 35, recites “a human’s eye”.  It is unclear if this is the same or a different instance of this feature than that introduced earlier in the claim(s).  For purposes of examination the Examiner notes this limitation is being interpreted as “the human eye”.  The Examiner notes the entire phrase can be re-worded as “a maximal accommodative physiological force of the human’s eye” to maintain clarity of the introduction of the force. 
Claim 1, line 40, recites “optical power”.  It is unclear if this is the same or a different instance of this feature than that introduced earlier in the claim(s).  Further, it is unclear which, if either, instance is being referred back to (see lines 19-20).  For purposes of examination the Examiner notes this limitation is being interpreted as “an overall optical power”.
Claim 1
Claim 1, line 62, recites the limitation "a transverse cross section".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “the transverse cross section”.
Claim 3, lines 1-2, and Claims 4-10, each recites “a said segmented lens haptics”.  It is unclear if an additional structure is being introduced by the use of “a”.  It is unclear if the structure is the same or different that the “segmented lens haptics” already introduced in claim 1.  It is unclear how many haptic(s) are being introduced/referenced as “haptics” is used in claim 1 to indicate both the singular (a plurality of … haptics) and the plural of the structure claimed.  For purposes of examination the Examiner considers this language to be “one of the segmented lens haptics” and “a said 
Claims 4 and 6-7, each recites “said lens haptics” multiple times.  In each instance, it is unclear if this reference is for a single lens haptics of the plurality or all lens haptics as a whole.  It is unclear how many haptic(s) are being introduced/referenced as “haptics” is used in claim 1 to indicate both the singular (a plurality of … haptics) and the plural of the structure claimed.  This rejection also applies to the “the said segmented lens haptics” language. 
Claims 4 and 6-7 each recites “each side”.  It is unclear if these sides are the lateral sides introduced earlier in the claims or other sides of the feature.  
Claims 4 and 6-7 each recites “its” multiple times.  It is unclear if “its” refers to a side, multiple sides, a lens haptics, or multiple lens haptics.  
Claims 4 and 6-7 each recites “lens haptics affixed end”.  It is unclear if this is the same or a different instance of this feature than that introduced earlier in the 
Claims 4 and 6-7 each recites “lens haptics free end”.  It is unclear if this is the same or a different instance of this feature than that introduced earlier in the claim(s).  For purposes of examination the Examiner notes this limitation is being interpreted as “a free end of” the/the one of the “lens haptics”.
Claims 4 and 6-7 each recites “a said pair of cutouts”.  It is unclear if this instance is a new instance of cutouts (“a”) or a reference back to already introduced cutouts (“said”).  For purposes of examination the Examiner considers this language to be “said pair of cutouts”.  
Claims 4 and 6-7 each recites the limitation "its arc length at its lens haptics affixed end".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an arc length …”.
Claims 4 and 6-7 each recites the limitation "its arc length at its lens haptics free end".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an arc length at …”.
Claims 5 and 8-10 each recites “a human’s eye’s accommodative physiological force”.  It is unclear if this is the same or a different instance of this feature than that introduced earlier in the claim(s).  For purposes of examination the Examiner notes this limitation is being interpreted as “the human eye”.  It is further unclear if this 
Claim(s) 2 is/are rejected as dependent from a rejected claim.  

Relevant References
Israel, US 6,013,101, teaches an accommodating IOL having segmented haptics supported in the lens capsule by a ring structure.  
Hanna, US 2002/0138140, teaches an accommodating IOL having segmented haptics supported in the lens capsule by a ring structure.  
Peng, US 2003/0204256, teaches an accommodating IOL having jointed haptics supported in the lens capsule by a ring structure having grooves in which the haptics are placed.  
Cumming, US 2008/0154362, teaches an IOL having segmented haptics formed from grooves in the haptics.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        8/13/2021